IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 2077-02


PATTI WHITEHEAD, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

JACKSON COUNTY



 Price, J., filed a concurring opinion, in which Johnson, Holcomb, and
Cochran, J.J., joined.

O P I N I O N



	I agree with the majority's conclusions that (1) the trial court should have allowed
retained counsel to withdraw, (2) the sworn documents before the trial court indicate that
the appellant had enough money to retain counsel, and (3) there was no sworn evidence in
the record of how much the record would cost before the trial court ruled on the motion.  I
write separately to emphasize that the trial court may reconsider the appellant's indigence
if the circumstances have changed since the trial court first ruled, and therefore the
appellant may bring these changed circumstances to the trial court's attention
	I have one other concern about this case.  I do not think that it  would necessarily be
reasonable for the trial court to have assumed that the loan from Jesse Whitehead did not
have to be repaid right away absent evidence to the contrary.
	With these comments, I join the majority opinion.
Filed:  March 31, 2004.
Publish.